— In an action by plaintiff, inter alia, to recover his distributive share of his mother’s estate, he appeals from an order of the Supreme Court, Westchester County (Burchell, J.), entered March 17, 1983, which granted defendants’ motion to change the venue of the action from Westchester County to Richmond County. Order reversed, with costs, and defendants’ motion to change venue denied. In this action by plaintiff pursuant to EPTL 11-1.5 to recover his distributive share of the decedent’s estate, in which he also seeks punitive damages, defendants urge that the proper tribunal and venue for the action is the Surrogate’s Court, Richmond County, where decedent resided and where letters of administration were issued. Plaintiff, however, a Westchester County resident, properly elected to pursue his causes of action in the Supreme Court, Westchester County (CPLR 503, subd [a]; 5A Warren’s Heaton, Surrogate’s Courts, § 495, par 5; see, also, Matter ofPiccione, 57 NY2d 278; Beers v Strong, 128 App Div 20; Matter of Tierney, 177 Mise 1080). Titone, J. P., Lazer, Thompson and O’Connor, JJ., concur.